DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldon (2017/0017273) in further view of Delpier (9,746,885).
Regarding Claim 1: Weldon teaches a first electronic device (108) for operably receiving and coupling a second electronic device (106) to the first electronic device (figs. 5a-6a), the first electronic device comprising: a housing (figs. 5a-5b) including a first engagement surface (figs. 5a-5b) adapted to operably receive the second electronic device (figs. 5a-5b); a first magnet array (104) that is movably coupled to the housing (fig. 6a); and a motion transfer mechanism (602) coupled to the housing and the first magnet array (fig. 6a) to move the first magnet array relative to the housing (fig. 6a) to perform at least one of operably coupling or de-coupling the received second electronic device to or from the first electronic device (Paragraph [0060]-[0062] and fig. 6a), wherein the second electronic device is a compute module (figs. 5a-5b), but lacks a specific teaching of a display module coupled to the first electronic device.
Delpier teaches a display module coupled to the first electronic device (col. 3 lines 6-13, wherein the first electronic device of Delpier would be 120 as related to Weldons first electronic device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Weldon by having a display module coupled to the first electronic device as disclosed by Delpier in order to allow the user the ability to use multiple displays as a source of inputs and outputs which in turn makes the overall invention more versatile and appealing to the user.
Regarding Claim 2: Weldon teaches the motion transfer mechanism is adapted to move the first magnet array relative to the housing to attract or repel a second magnet array on the second electronic device (Paragraph [0060]-[0062]).
Regarding Claim 3: Weldon teaches the motion transfer mechanism includes a rack and pinion system (fig. 7b and Paragraph [0060]-[0062]).
Regarding Claim 4: Weldon teaches the motion transfer mechanism includes a motor (Paragraph [0060]-[0062]), and wherein the motion transfer mechanism converts a rotational output from the motor into a linear output to translate the first magnet array relative to the housing (Paragraph [0060]-[0062])..
Regarding Claim 5: Weldon teaches the first magnet array includes a first located first magnet array and a second located first magnet array, and wherein the motion transfer mechanism is adapted to transfer motion from an actuator to move the first located first magnet array and the second located first magnet array (Paragraph [0060]-[0062] and fig. 6a).
Regarding Claim 6: Weldon teaches the motion transfer mechanism further comprises: a connecting shaft (fig. 6a) extending from a first end portion to a second end portion of the motion transfer mechanism (fig. 6a); a first link (top portion of fig. 6a) to transfer motion to the first located first magnet array (fig. 6a); and a second link (bottom portion of fig. 6a) to transfer motion to the second located first magnet array (fig. 6a), wherein the first end portion is coupled to the first link to form a first coupling mechanism (fig. 6a), and wherein the second end portion is coupled to the second link to form a second coupling mechanism (fig. 6a).
Regarding Claim 7: Weldon teaches the first coupling mechanism includes a first rack and pinion system (fig. 7b), and wherein the second coupling mechanism includes a second rack and pinion system (fig. 7b).
Regarding Claim 8: Weldon teaches electrical circuitry disposed in the housing (figs. 5a-5b), wherein the first engagement surface comprises an aperture perimeter (as shown from figs. 5a and 5b the area 108 is forming an aperture to receive 106 and shown in fig. 5a is a perimeter around this area) surrounding an aperture that extends through the housing (figs. 5a-5) from the first engagement surface 
Regarding Claim 9: Weldon teaches wherein the first electronic device comprises a user interface module (Paragraph [0122]).
Regarding Claim 10: Weldon teaches wherein the first electronic device includes a light communication system having a first light transmitter configured to transmit light to the second electronic device, and a first light receiver configured to receive light emitted by the second electronic device to determine if the second electronic device is properly aligned with the first electronic device (paragraph [0088]).
Regarding Claim 11: Weldon teaches wherein responsive to the light communication system determining that the second electronic device is properly aligned with the first electronic device, an actuator is caused to couple the first electronic device to the second electronic device (paragraph [0088]).
Regarding Claim 12: Weldon teaches an electronic device for operably receiving and coupling a compute module to the electronic device (figs. 5a-5b), the electronic device comprising: a housing (figs. 5a-6a) including a first engagement surface (figs. 5a-6a) and a second surface opposite the first engagement surface (figs. 5a-6a), the first engagement surface adapted to operably receive the compute module (figs. 5a-6a); and a first magnet array (104) that is movably coupled to the housing (figs. 5a-6a) to perform at least one of operably coupling or de-coupling the received compute module to or from the electronic device (paragraph [0060]-[0062]) and fig. 6a), but lacks a specific teaching of a display module coupled to the electronic device.
Delpier teaches a display module coupled to the electronic device (col. 3 lines 6-13, wherein the electronic device of Delpier would be 120 as related to Weldons electronic device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Weldon by having a display module coupled to the electronic device as disclosed by Delpier in order to allow the user the ability to use multiple displays as a source of inputs and outputs which in turn makes the overall invention more versatile and appealing to the user.
Regarding Claim 13: Weldon teaches a motion transfer mechanism coupled to the housing and the first magnet array (paragraph [0060]-[0062]), wherein the motion transfer mechanism is configured to move the first magnet array relative to the housing to attract or repel a second magnet array of the compute module (paragraph [0060]-[0062]).
Regarding Claim 14: Weldon teaches g a motor (paragraph [0060]-[0062]), wherein the motion transfer mechanism converts a rotational output from the motor into a linear output to translate the first magnet array relative to the housing (paragraph [0060]-[0062]).
Regarding Claim 15: Weldon teaches the first magnet array includes a first located first magnet array (paragraph [0060]-[0062]) and a second located first magnet array (paragraph [0060]-[0062]), and wherein the motion transfer mechanism is adapted to transfer motion from an actuator to move the first located first magnet array and the second located first magnet array (paragraph [0060]-[0062] and fig. 6a).
Regarding Claim 16: Weldon teaches the motion transfer mechanism further comprises: a connecting shaft (fig. 6a) extending from a first end portion to a second end portion of the motion transfer mechanism (fig. 6a); a first link (top portion of fig. 6a) to transfer motion to the first located first magnet array (fig. 6a); and a second link (bottom portion of fig. 6a) to transfer motion to the second located first magnet array (fig. 6a), wherein the first end portion is coupled to the first link to form a first coupling mechanism (fig. 6a), and wherein the second end portion is coupled to the second link to form a second coupling mechanism (fig. 6a), wherein the first coupling mechanism includes a first rack and pinion system (fig. 7b), and wherein the second coupling mechanism includes a second rack and pinion system (fig. 7b).
Regarding Claim 17: Weldon teaches the first engagement surface comprises an aperture perimeter (figs. 5a-6a) surrounding an aperture that extends through the housing (figs. 5a-6a) from the first engagement surface to the second surface (figs. 5a-6a), wherein the first engagement surface is configured to receive the compute module in the aperture (figs. 5a-6a).
Regarding Claim 18: Weldon teaches an electronic device (108) for operably receiving and coupling a compute module (106) to the electronic device (figs. 5a-6a), the electronic device comprising: a housing (figs. 5a-5b) including a first engagement surface (figs. 5a-5b) adapted to operably receive the 
Delpier teaches a display module coupled to the electronic device (col. 3 lines 6-13, wherein the electronic device of Delpier would be 120 as related to Weldons electronic device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Weldon by having a display module coupled to the electronic device as disclosed by Delpier in order to allow the user the ability to use multiple displays as a source of inputs and outputs which in turn makes the overall invention more versatile and appealing to the user.
Regarding Claim 19: Weldon teaches the motion transfer mechanism includes a motor (Paragraph [0060]-[0062]), and wherein the motion transfer mechanism converts a rotational output from the motor into a linear output to translate the first magnet array relative to the housing (Paragraph [0060]-[0062])..
Regarding Claim 20: Weldon teaches electrical circuitry disposed in the housing (figs. 5a-5b), wherein the first engagement surface comprises an aperture perimeter (as shown from figs. 5a and 5b the area 108 is forming an aperture to receive 106 and shown in fig. 5a is a perimeter around this area) surrounding an aperture that extends through the housing (figs. 5a-5) from the first engagement surface to a second surface, (figs. 5a-6a), and wherein the first engagement surface is configured to receive the compute module in the aperture (figs. 5a-5b). 
Regarding Claim 21: Weldon lacks a specific teaching of the display module is hingeably coupled to the first electronic device.
Delpier teaches the display module is hingeably coupled to the first electronic device (col. 2 lines 16-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Weldon by having the display module being hingeably coupled to the first electronic device as disclosed by Delpier in order to allow the user the ability to change the angle of the display for viewing preference which in turn makes the overall invention more versatile and appealing to the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841